

116 S2697 IS: Tariff Tax Credit Act of 2019
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2697IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a refundable tax credit to return revenue
			 raised from tariffs against Chinese imports to the American people.
	
 1.Short titleThis Act may be cited as the Tariff Tax Credit Act of 2019.
		2.Refundable tariff rebate credit
 (a)In generalSubpart C of part IV of subchapter A of chapter 1 of subtitle A of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Tariff rebate credit
 (a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to the applicable amount for such taxable year.
						(b)Eligible individual
 (1)In generalFor purposes of this section, the term eligible individual means an individual who, with respect to any taxable year ending with or within a calendar year, has filed a Federal income tax return not later than October 15 of the succeeding calendar year.
 (2)ExceptionThe term eligible individual shall not include, with respect to any taxable year— (A)any estate or trust,
 (B)any nonresident alien individual or any alien who is not authorized for employment in the United States, or
 (C)any individual who is a dependent for whom a deduction is allowable under section 151 to another taxpayer for such taxable year.
								(c)Applicable amount
 (1)DeterminationNot later than March 1, 2020, and every 12 months thereafter, the Secretary shall— (A)determine the total amount collected pursuant to duties imposed on goods imported from the People’s Republic of China under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) during the preceding calendar year, and
 (B)estimate the number of eligible individuals that will file a Federal income tax return for the taxable year ending with or within the calendar year described in subparagraph (A).
								(2)Calculation
 (A)In generalFor purposes of this section, the applicable amount for each taxable year shall be an amount equal to the quotient obtained by dividing—
 (i)the amount described in paragraph (1)(A) for the calendar year in which such taxable year ends, by (ii)the amount described in paragraph (1)(B) for such taxable year.
 (B)RoundingAny amount determined under subparagraph (A) shall be rounded down to the next whole dollar amount. (3)Special ruleIn the case of any taxable year beginning after December 31, 2018, and ending before January 1, 2020, the amount under paragraph (2)(A)(i) shall be equal to the sum of the amounts determined under paragraph (1)(A) for calendar years 2018 and 2019..
			(b)Conforming amendments
 (1)The table of sections for subpart C of part IV of subchapter A of chapter 1 of subtitle A of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:
					Sec. 36C. Tariff rebate credit..
 (2)Section 6211(b)(4)(A) of such Code is amended by striking and 36B, 168(k)(4) and inserting 36B, and 36C. (3)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to administer section 36C of the Internal Revenue Code of 1986 (as added by subsection (a)).
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018.